The named defendant’s motion to dismiss the appeal from the Superior Court in New London County is denied without prejudice on the appeal to full argument on the issue of the waiver of fees, costs and security.
The defendant Paul M. Vasington’s motion to dismiss the appeal from the Superior Court in New *727London County is denied without prejudice on the appeal to full argument on the issue of the waiver of fees, costs and security.
Paige J. Everin, assistant attorney general, for the appellee (named defendant).
D. Michael Hurley, assistant state’s attorney, for the appellee (defendant Vasington).
Judith I. Solomon, for the appellant (plaintiff),
Argued May 4
decided May 4, 1976